

115 HR 5575 IH: Pathway to Parenting Act of 2018
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5575IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Taylor (for himself and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo improve the treatment of Federal prisoners who are primary caretaker parents, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Pathway to Parenting Act of 2018. 2.Treatment of primary caretaker parents and other individuals in Federal prisons (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
				
					4050.Treatment of primary caretaker parents and other individuals
 (a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons;
 (2)the term Director means the Director of the Bureau of Prisons; (3)the term primary caretaker parent has the meaning given the term in section 31903 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13882); and
 (4)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution. (b)Geographic placement (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners.
 (2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible; and
 (B)consider any other factor that the office determines appropriate. (c)Visitation rulesThe Director shall promulgate regulations for visitation between prisoners who are primary caretaker parents and their family members under which—
 (1)a prisoner may receive visits not fewer than 6 days per week, which shall include Saturday and Sunday;
 (2)a Federal penal or correctional institution shall be open for visitation for not fewer than 8 hours per day;
 (3)a prisoner may have up to 3 adult visitors and an unlimited number of child visitors per visit; and (4)a prisoner may have physical contact with visitors unless the prisoner presents an immediate physical danger to the visitors.
							(d)Placement in segregated housing units; prohibition on shackling
							(1)Placement in segregated housing units
 (A)In generalA Federal penal or correctional institution may not place a prisoner who is pregnant or in the first 8 weeks of postpartum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to others or herself.
 (B)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary.
 (2)Prohibition on shacklingA Federal penal or correctional institution may not use instruments of restraint, including handcuffs, chains, irons, straitjackets, or similar items, on a prisoner who is pregnant.
 (e)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent. (f)Trauma-Informed care (1)In generalThe Director shall provide trauma-informed care to each prisoner who is diagnosed with trauma.
 (2)Identification and referralThe Director shall provide training to each correctional officer and each other employee of the Bureau of Prisons who regularly interacts with prisoners, including health care professionals and instructors, to enable the employees to identify prisoners with trauma and refer those prisoners to the proper health care professional for treatment.
 (g)Mentoring by former prisonersThe Director shall promulgate regulations under which an individual who was formerly incarcerated in a Federal penal or correctional institution may access such an institution to—
 (1)act as a mentor for prisoners; and (2)assist prisoners in reentry.
 (h)OmbudsmanThe Attorney General shall designate an ombudsman to oversee and monitor, with respect to Federal penal and correctional institutions—
 (1)prisoner transportation; (2)use of segregated housing;
 (3)strip searches of prisoners; and (4)civil rights violations.
							(i)Telecommunications
 (1)In generalThe Director— (A)may not charge a fee for a telephone call made by a prisoner to their child; and
 (B)shall make videoconferencing available to prisoners in each Federal penal or correctional institution, which shall be free of charge in the case of videoconference between a prisoner and the prisoner’s child.
 (2)Rule of constructionNothing in paragraph (1)(B) shall be construed to authorize the Director to use videoconferencing as a substitute for in-person visits.
 (j)Gynecologist accessThe Director shall ensure that female prisoners have access to a gynecologist. (k)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall promulgate regulations under which—
 (A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to herself or himself or others; and
 (ii)no other correctional officer of the same sex as the prisoner is available to assist; and (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless—
									(i)
 (I)a prisoner in the restroom presents a risk of immediate harm to herself or himself or others; or (II)there is a medical emergency in the restroom; and
 (ii)no other correctional officer of the appropriate sex is available to assist. (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.)..
 (b)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Bureau of Prisons may not prohibit a prisoner who is a primary caretaker parent (as defined in section 4050) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) based on the failure of the individual, before being committed to the custody of the Bureau, to disclose to any official that the individual had a substance abuse problem..
 (c)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:
				
					
						4050. Treatment of primary caretaker parents and other individuals..
			3.Overnight visit pilot program
 (a)DefinitionsIn this section— (1)the term Director means the Director of the Bureau of Prisons;
 (2)the term primary caretaker parent has the meaning given the term in section 31903 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13882); and
 (3)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution. (b)Pilot programThe Director shall carry out a pilot program under which prisoners who are primary caretaker parents and meet eligibility criteria established by the Director may receive overnight visits from family members.
 (c)Eligibility criteriaIn establishing eligibility criteria for the pilot program under subsection (b), the Director shall—
 (1)require that a prisoner have displayed good behavior; and (2)prohibit participation by any prisoner who has been convicted of a crime of violence (as defined in section 16 of title 18, United States Code).
				4.Prenatal pilot program
 (a)AuthorizationThe Director of the Bureau of Prisons shall carry out a pilot program in which provides prenatal care to groups of not more than 12 pregnant female prisoners (as such term is defined in section 3) in accordance with this section.
 (b)MeetingThe groups of prisoners described in subsection (a) shall meet not less than 10 times during pregnancy and the early postpartum period. Each such meeting shall be for a period of not less than 90 minutes and not more than 120 minutes, and shall be led by a facilitator appointed by the Director, who shall facilitate discussions among the participants, and provide the services described in subsection (c).
 (c)Comprehensive approach to prenatal careThe pilot program under this section shall integrate health, physical assessment, education, childcare skills, and other appropriate support.
 (d)Facilitator requirementsEach facilitator appointed by the Director under subsection (b) shall have experience providing a comprehensive approach to prenatal care in a group setting, and shall be a physician or nurse practitioner licensed or certified to provide services in the field of obstetrics and gynecology.
 5.Authorization of appropriationsThere is authorized to be appropriated to carry out sections 3 and 4, and, in addition to amounts otherwise made available, section 4050 of title 18, United States Code, $10,000,000 for each of fiscal years 2019 through 2023.
		